DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Weinrieb on 06/13/2022.
The application has been amended as follows: 
10. (Currently Amended). A trephine assembly for forming specifically configured corneal pieces that are required in connection with different types of corneal surgery, comprising: 
a blade holder defined around a longitudinal axis; and a pair of non-serrated cutting blades mounted upon said blade holder and disposed concentrically with respect to each other so as to be spaced from each other by a predetermined distance such that said pair of non-serrated blades sever a slice of tissue from an organism wherein the width of the tissue severed from the organism has a width corresponding to said predetermined distance that said pair of non-serrated cutting blades are spaced from each other; 
wherein said pair of non-serrated cutting blades disposed concentrically with respect to each other have different depth dimensions as measured from said blade holder such that specifically configured corneal pieces can be obtained as required in connection with different types of corneal surgery.

15. (Currently Amended). The trephine assembly as set forth in Claim 11, wherein: 
said blade holder has a mounting surface upon which said pair of non-serrated cutting blades are mounted and from which said pair of non-serrated cutting blades extend such that said mounting surface is disposed perpendicular to said longitudinal axis; and 
said pair of non-serrated cutting blades extend outwardly from said mounting surface of said blade holder such that diametrically opposite portions of each one of said pair of non-serrated cutting blades extends at a predetermined angle with respect to said mounting surface of said blade holder and with respect to said longitudinal axis of said blade holder.  

16. (Currently Amended). The trephine assembly as set forth in Claim 15, wherein: 
said pair of non-serrated cutting blades extend outwardly from said mounting surface of said blade holder such that diametrically opposite portions of said pair ofnon-serrated cutting blades extend parallel to a plane within which said longitudinal axis of said blade holder is disposed and perpendicular to said mounting surface of said blade holder.  

17. (Currently Amended). The trephine assembly as set forth in Claim 15, wherein: 
said pair of non-serrated cutting blades extend outwardly from said mounting surface of said blade holder such that diametrically opposite portions of said pair of non-serrated cutting blades extend at a predetermined acute angle with respect to a plane within which said longitudinal axis of said blade holder is disposed such that said diametrically opposite portions of said pair ofnon-serrated cutting blades are angled toward each other.  

18. (Currently Amended). The trephine assembly as set forth in Claim 15, wherein: 
said pair of non-serrated cutting blades extend outwardly from said mounting surface of said blade holder such that diametrically opposite portions of said pair ofnon-serrated cutting blades extend at a predetermined acute angle with respect to a plane within which said longitudinal axis of said blade holder is disposed such that said diametrically opposite portions of said pair of non-serrated cutting blades are angled away each other.

20. (Currently Amended). The ocular blade assembly as set forth in Claim 24, wherein: 
linear cutting blades are mounted upon said bottom support surface and extend from said bottom support surface the bottom support surface has bottom support surface is defined such that said bottom support surface is disposed perpendicular to said longitudinal axis of said blade holder; and 
said pair of linear cutting blades extend outwardly from said bottom support surface of said blade holder at a predetermined angle with respect to said bottom support surface of said blade holder.  

21. (Currently Amended). The ocular blade assembly as set forth in Claim 20, wherein: 
said pair oflinear cutting blades extend outwardly from said bottom support surface of said blade holder so as to extend parallel to a plane within which said longitudinal axis of said blade holder is disposed and perpendicular to saidbottom support surface of said blade holder.  


24. (Currently Amended). An ocular blade assembly for forming specifically configured corneal pieces that are required in connection with different types of corneal surgery, comprising: 
a blade holder defined around a longitudinal axis and including a bottom support surface; and 
a pair of linear cutting blades, wherein each one of said linear cutting blades has a substantially rectangular configuration, is mounted upon said blade holder so as to extend below said bottom support surface of said blade holder and disposed substantially parallel with respect to each other so as to be spaced from each other by a predetermined distance such that said pair of blades sever a slice of tissue from an organism wherein the width of the tissue severed from the organism has a width corresponding to said predetermined distance that said pair of blades are spaced from each other.  

25. (Currently Amended). The ocular blade assembly as set forth in Claim 24, wherein: 
said pair of linear bladesare disposed parallel with respect to each other such that the tissue severed from the organism has a substantially rectangular configuration.  

26. (Currently Amended). A trephine assembly for forming specifically configured corneal pieces that are required in connection with different types of corneal surgery, comprising: 
a blade holder defined around a longitudinal axis and having a mounting surface disposed with a plane perpendicular to said longitudinal axis of said blade holder; 
a plurality of arcuately shaped bodies mounted upon said mounting surface of said blade holder so as to be disposed within planes that are substantially parallel to said plane within which said mounting surface of said blade holder is disposed, wherein said plurality of arcuately shaped bodies are circumferentially spaced from each other, wherein each one of said plurality of arcuately shaped bodies comprises a pair of arcuately shaped cutting blades disposed perpendicular to said plane within which said mounting surface of said blade holder is disposed, and wherein said pair of arcuately shaped cutting blades are substantially concentric with respect to each other so as to be spaced from each other by a predetermined radial distance such that said pair of blades sever a slice of tissue from an organism wherein the width of the tissue severed from the organism has a width dimension corresponding to said predetermined radial distance that said pair of blades are spaced from each other; and 
an oscillator for oscillating said blade holder in opposite arcuate directions around said longitudinal axis of said blade holder such that said pairs of arcuately shaped cutting blades cut arcuate incisions within a tissue of an organism.
	
Allowable Subject Matter
Claims 10, 11, 13 – 18, 20 – 21, and 23 – 26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or make obvious the devices of claims 10, 24, and 26.
Specifically, with regards to claim 10, the prior art fails to disclose or make obvious a trephine cutter assembly for forming specifically configured corneal pieces comprising a blade holder, a pair of non-serrated cutting blades that are disposed concentrically with respect to each other, wherein said pair of non-serrated blades have different depth dimensions as measured from said blade holder. 
With regards to claim 24, the prior art fails to disclose or make obvious an ocular blade cutter assembly, for forming specifically configured corneal pieces, comprising a blade holder with a bottom support surface on which a pair of linear cutting blades extend and wherein the linear cutting blades have a substantially rectangular configuration and extend below said bottom support surface.
With regards to claim 26, the prior art fails to disclose or make obvious a trephine cutter assembly for forming specifically configured corneal pieces comprising a blade holder, comprising a blade holder with a mounting surface disposed perpendicular to the longitudinal axis of the blade holder, and a plurality of arcuately shaped bodies mounted on said mounting surface; furthermore, the plurality of arcuately shaped bodies are circumferentially spaced from each other, and each of the plurality of arcuately shaped bodies comprises a pair of arcuately shaped cutting blades that are concentric with each other. To show the what is meant by circumferentially spaced bodies with concentric blades, the examiner has annotated applicant’s Fig. 7(d) below.
Annotated Figure 7 (d) of the instant application

    PNG
    media_image1.png
    343
    318
    media_image1.png
    Greyscale

With respect to claim 10, the closest prior art, Gayheart (US 20060287663 A1) (previously cited), discloses a trephine assembly (corneal excision device) (abstract) for forming specifically configured corneal pieces, the assembly comprising a blade holder (cutting portion 12) a pair of blades (cutter 20 and serrated edge 32 of stabilizer 30) mounted upon said blade holder (cutting portion 12) (Examiner’s note: the stabilizer is mounted upon the cutting portion via threads 22 and matching threads 36 – paragraph [0040] and Fig. 13b) and disposed substantially parallel with respect to each other (Examiner’s note: the two blades are parallel and concentric) and wherein said pair of blades (cutter 20 and serrated edge 32 of stabilizer 30) have different depth dimensions as measured from said blade holder (cutting portion 12) (Examiner’s note: the difference in depth between the two blades is dependent on how far the cutting portion 12 is threaded into the stabilizer 30 – Fig. 13d; the cutter 20, inner one, has a greater depth when the cutting portion is fully threaded into stabilizer – Fig. 13d; the serrated edge 32, the outer one, has a greater depth when the cutting portion is NOT fully threaded into the stabilizer – Fig. 13b). However, Gayheart does not disclose or make obvious where the pair of blades are non-serrated. The outer blade of the pair of blades of Gayheart is serrated for the purpose of stabilizing the tissue while the cutter 20 cuts the desired tissue; furthermore, it would not have been obvious to modify the stabilizer to be non-serrated as this would take away the stabilization of the blade desired for the device, thus rendering the device of Gayheart in operable for its intended use. 
With respect to claim 24, the closest prior art, Schachar (US 4526171) (previously cited), discloses an ocular blade assembly (cornea incision device) (abstract) comprising a blade holder (incision device 10) defined around a longitudinal axis (column 3, lines 10 – 35, and Fig. 1) with a bottom support surface (blade platform 34, and a pair of linear blades (cutting blades 32) (Fig. 2), wherein each one of said linear cutting blades (cutting blades 32) has a substantially rectangular configuration (Examiner’s note: looking at Fig. 2 of Schachar, it is clear that the cutting blades 32 are linear and are rectangular in shape). However, Schachar does not disclose or make obvious wherein said linear cutting blades are parallel with respect to each other. Additionally, it would not have been obvious to modify the blades of Schachar to be parallel with respect to each other, because the radial and circumferential pattern of the blades is utilized for reducing the curvature of the cornea and to further match the shape of said cornea (column 5, lines 5 – 55), therefore modifying the blades of Schachar to be oriented parallel with respect to each other would render the device inoperable for its intended purpose. 
With respect to claim 26, the closest prior art, Schachar (US 4526171) (previously cited), discloses an ocular blade assembly (cornea incision device) (abstract) comprising a blade holder (incision device 10) defined around a longitudinal axis (column 3, lines 10 – 35, and Fig. 1) with a bottom support surface (blade platform 66) comprising a plurality of arcuately shaped bodies (body of blades 68, 70, 72, 74) wherein said plurality of arcuately shaped bodies comprises arcuately shaped cutting blades (blade tips of blades 68, 70, 72, 74) and wherein said arcuately shaped cutting blades are concentric with respect to each other (column 6, lines 19 – 45, and Fig. 4). However, Schachar does not disclose or make obvious wherein the plurality of arcuately shaped bodies are circumferentially spaced from each other (Examiner’s note: as shown in Fig. 4 of Schachar, while the blades are concentric, they are not circumferentially spaced as illustrated by the examiner in the annotated Fig. 7 (d) of the instant applicant). Additionally, there is no motivation for modifying the blades of Schachar to be circumferentially spaced nor would it have been obvious to do so and modifying the blade orientation and shape would render the device of Schachar inoperable for its intended use.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771